             Case 2:19-cv-00922-JAD-BNW Document 15 Filed 10/21/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                              Case No.: 2:19-cv-0922-JAD-BNW
 4 Carl Von Bradley,
 5
                       Plaintiff                          Order Adopting Report & Recommendation
 6                                                                 and Dismissing Action
     v.
 7
 8 MGM Resorts,                                                          [ECF No. 13]
 9                     Defendant

10
11            When plaintiff Carl Von Bradley’s mail from the court began to be returned to sender and
12 with the designation “deceased,” the magistrate judge entered a report and recommendation for
13 this court to dismiss and close this action. 1 The deadline for any party to object to that
14 recommendation was October 19, 2020, and no party filed anything. “[N]o review is required of
15 a magistrate judge’s report and recommendation unless objections are filed.” 2 Having reviewed
16 the R&R, I find good cause to adopt it, and I do.
17            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
18 Recommendation [ECF No. 13] is ADOPTED in its entirety. This action is DISMISSED, and
19 the Clerk of Court is directed to CLOSE THIS CASE.
                                                               _________________________________
20
                                                               U.S. District Judge Jennifer A. Dorsey
21                                                             Dated: October 21, 2020

22
23
24
25   1
         ECF No. 13.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
